Citation Nr: 0600615	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  93-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation for lumbar spondylosis, 
post-operative diskectomy L5-S1 and L4-5, in excess of 20 
percent from October 23, 1990, to September 5, 1996; in 
excess of 20 percent from November 1, 1996, to October 18, 
1998; and in excess of 40 percent from October 19, 1998.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to July 
1972.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 1995 and December 2003, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas, for 
additional development.  

The veteran's service-connected low back disability is 
evaluated as 20 percent from October 23, 1990, to September 
5, 1996; 100 percent under 38 C.F.R. § 4.30 from September 6, 
1996, to October 31, 1996; 20 percent from November 1, 1996, 
to October 18, 1998; and 40 percent from October 19, 1998.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The competent medical evidence shows that during the 
period from October 23, 1990, to September 5, 1996, the 
veteran's service-connected low back disability did not 
result in severe limitation to motion, severe intervertebral 
disc syndrome with intermittent relief, listing of whole 
spine to opposite side, positive Goldthwaite's sign, 
narrowing of joint space, or abnormal mobility on forced 
motion.  

3.  The competent medical evidence shows that during the 
period from November 1, 1996, to October 18, 1998, the 
veteran's service-connected low back disability did not 
result in severe limitation to motion, severe intervertebral 
disc syndrome with intermittent relief, listing of whole 
spine to opposite side, positive Goldthwaite's sign, 
narrowing of joint space, or abnormal mobility on forced 
motion.  

4.  The competent medical evidence shows that during the 
period beginning October 19, 1998, the veteran's service-
connected low back disability has not resulted in ankylosis 
of the lumbar spine, residuals of a fractured vertebra, 
little intermittent relief with symptoms of pronounced 
intervertebral disc syndrome, demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, unfavorable ankylosis of 
the entire thoracolumbar spine, or any incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for lumbar 
spondylosis, post-operative diskectomy L5-S1 and L4-5, in 
excess of 20 percent from October 23, 1990, to September 5, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292 and 5295 
(prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (prior to September 23, 2002)

2.  The criteria for an initial evaluation for lumbar 
spondylosis, post-operative diskectomy L5-S1 and L4-5, in 
excess of 20 percent from November 1, 1996, to October 18, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292 and 5295 
(prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (prior to September 23, 2002)

3.  The criteria for an initial evaluation for lumbar 
spondylosis, post-operative diskectomy L5-S1 and L4-5, in 
excess of 40 percent from October 19, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (from September 23, 2002); 38 C.F.R. 38 C.F.R. § 
4.71a, Diagnostic Codes 5242 (from September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in January 2004; 
rating decisions in April 1991 and September 1999; a 
statement of the case in January 1992; and supplemental 
statements of the case in February and April 1992, September 
1999, August 2000, and June 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained several examinations, most recently in 
May 2005.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Legal Requirements

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the veteran initiated this appeal, he 
was appealing the original assignments of disability 
evaluation following awards of service connection.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Therefore, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2005).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
appropriate where the diagnostic code is not predicated on 
loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) (specifically addressing the evaluation of a knee 
disability under Code 5257).  But see Spurgeon v. Brown, 10 
Vet. App. 194 (1997) (even if a separate rating for pain is 
not required, the Board is still obligated to provide reasons 
and bases regarding application of the regulation).  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).  Accordingly, 
three distinct sets of rating criteria are potentially 
applicable to the veteran's spine.  

First, prior to the September 26, 2003, revision, 38 C.F.R. 
§4.71a, Diagnostic Code 5292 allows a 40 percent rating for 
severe limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

The Rating Schedule relates that the normal range of motion 
for the thoracolumbar spine is extension to 90 degrees, 
flexion to 30 degrees, lateral flexion to 30 degrees and 
rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2005).

Prior to the September 26, 2003, revision, a 40 percent 
rating is warranted for a severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating is warranted for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  38 
C.F.R. §4.71a, Diagnostic Code 5295.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provides that moderate intervertebral 
syndrome with recurring attacks warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Second, under the September 23, 2002, amendments to 
Diagnostic Code 5293 for rating intervertebral disc syndrome, 
a 60 percent disability rating remains the highest available 
rating and is warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode was defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  An evaluation could 
be had either on the total duration of incapacitating 
episodes over the past 12 months or by combining separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  This latter manner of 
rating disability suggests that a rating higher than 60 
percent might be awarded.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Third, effective September 26, 2003, the schedule for rating 
spine disabilities was changed again to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula), unless the disability is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Incapacitating Episodes Formula) 
(renumbered as Diagnostic Code 5243).  

The General Rating Formula provides that a 50 percent rating 
is warranted when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent rating is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) is to be rated 
either under the General Rating Formula or under the 
Incapacitating Episodes Formula, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately under an appropriate 
diagnostic code.  

The Incapacitating Episode Formula provides for no higher 
than a 60 percent rating for intervertebral disc syndrome and 
is nearly the same as that utilized in the 2002 changes.  
Intervertebral disc syndrome continues to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  An evaluation of 40 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
assigned when the veteran experienced incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  The 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the 
veteran is entitled to the application of the most favorable 
of the two versions of a regulation that was revised during 
his appeal.  However, the amended criteria can only be 
applied as of the effective date of amendment.  VAOPGCPREC 3-
2000 (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change), 65 Fed. Reg. 33422 (2000);  Cf. 
Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).  

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  VAOPGCPREC 36-97 
(Dec. 12, 1997), 63 Fed. Reg. 31262 (1998) ("[Diagnostic 
Code] 5293, codified at 38 C.F.R. § 4.71a, describes 
disability due to [Intervertebral Disc Syndrome] in terms of 
'symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc.'").  The greater the frequency of the 
attacks and the lesser the duration of the intermittent 
periods of relief, the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made in 
order to assign a rating.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In this regard, the Board observes that the record contains a 
plethora of VA treatment records for a variety of conditions 
other than the service-connected low back disability at 
issue.  The records do show that the veteran has received 
outpatient treatment for his low back disability during the 
appeal period.  

As a general matter, the Board is aware of the complaints of 
pain the veteran has made throughout the appeal period.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as one addressing 
whether a service-connected disability satisfies diagnostic 
criteria.  Espiritu, supra.  As a result, the veteran's 
assertions do not constitute competent medical evidence that 
his service-connected low back disability warrants the 
claimed higher evaluations.  

Turning to the veteran's claim for the assignment of an 
initial rating in excess of 20 percent from October 23, 1990, 
the report of a December 1990 VA examination provides that 
examination of the veteran's lumbar spine and general back 
area revealed no shrapnel scars, 75 percent range of normal 
motion, positive straight leg raising at 90 degrees on the 
right and 70 degrees on the left, no sensory deficits or 
atrophy, and intact reflexes.  The pertinent diagnosis was 
status-post shrapnel wound to the back and chin, and 
degenerative arthritis of the cervical spine.  

The report of a September 1992 VA spinal examination provides 
that the veteran had mild to minimal spasm; forward flexion 
from zero to 45 degrees with pain on the left; painful 
backward flexion from zero to 25 degrees; left lateral 
rotation from zero to 20 degrees with mild pain; right 
lateral flexion from zero to 30 degrees, with pain all across 
the back; and rotation to the left from zero degrees to 45 
degrees (normal) at present, at other times the veteran would 
have difficulty, he was currently aching all across his back.  
No information was given for right lateral rotation.  
Objective evidence of pain on motion consisted of poor 
squatting, with loss of balance, dizziness and the need to 
hold on.  The sole evidence of neurological involvement was 
right hip forward flexion from zero to 95 degrees and left 
from zero to 110 degrees.  The diagnosis was multiple joint 
involvement of the neck, elbows, hips, and low back; 
osteoarthritis and degenerative joint disease.  

A November 1992 Social Security Administration (SSA) decision 
provides that the veteran had been disabled since June 1984 
and had not engaged in substantial gainful activity since 
that date.  The decision observes that there was not 
sufficient documentation to find that the veteran had an 
impairment or combination to impairments which met or equaled 
the severity of any listed impairment, but there were severe 
medically determinable impairments associated with a history 
of degenerative disc disease of the cervical spine, 
hypertension, and anxiety.  Subsequently, he was diagnosed 
with bursitis of the right shoulder.  A general physical 
examination by the Disability Determination Unit in March 
1992 resulted in diagnoses of a congenital deformity of the 
spine with pain, stress syndrome, hypertension, and possible 
early rheumatoid arthritis.  

The veteran received a temporary 100 percent evaluation under 
38 C.F.R. § 4.30 from September 6, 1996, to October 31, 1996, 
due to a right L4 hemilaminectomy and decompression and right 
far lateral discectomy.  The pre- and post-operative 
diagnosis was L4-5 stenosis and L5 far lateral herniated 
nucleus pulposus.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for the assignment of an initial rating in 
excess of 20 percent from October 23, 1990, to September 5, 
1996.  The veteran's limitation of range of motion, as shown 
by the cited evidence, was not severe.  38 C.F.R. § 4.71a, 
Plate V.  Thus, a 40 percent evaluation is not warranted by 
Diagnostic Code 5292.  

The cited evidence is also negative for any indication of 
severe intervertebral disc syndrome with intermittent relief, 
and thus a 40 percent evaluation is not warranted under 
Diagnostic Code 5293.  

The cited evidence is also negative for listing of whole 
spine to opposite side, positive Goldthwaite's sign, 
narrowing of joint space, or abnormal mobility on forced 
motion.  Thus, a 40 percent evaluation is not warranted under 
Diagnostic Code 5295.  

The preponderance of the evidence is negative for any 
indication that any of the DeLuca factors resulted in 
symptoms comparable to the manifestations required by a 40 
percent evaluation, as set forth in Diagnostic Codes 5292.  
There is no competent medical evidence of additional 
limitation of function of the veteran's low back by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  Thus, even with consideration of the DeLuca factors, 
the veteran's low back disability does not warrant a 40 
percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet 
App at 202.

The Board recognizes the 1992 SSA determination that the 
veteran was disabled.  The SSA determination refers to a 
number of conditions in addition to the veteran's service-
connected low back disability.  Despite the SSA finding, the 
objective medical evidence fails to show that the veteran's 
service-connected low back disability warrants an evaluation 
in excess of 20 percent for this time period.  

Turning to the veteran's claim for the assignment of an 
initial rating in excess of 20
percent from November 1, 1996, to October 18, 1998, the Board 
observes that February 1997 correspondence sent to a VA 
Medical Center from a private orthopedic surgeon suggests 
that he examined the veteran at VA's request.  The veteran 
complained of pain primarily in the lower back.  The veteran 
said that recent VA lumbar disc surgery did little to 
alleviate his discomfort.  On examination the veteran had 80 
degrees of lumbar flexion, 20 degrees extension with mild 
pain, lateral bending to 15 degrees bilaterally, and lateral 
rotation to 45 degrees with mild pain.  Motor testing of each 
lower extremity revealed 5/5 strength in all major motor 
groups.  Deep tendon reflexes were 2+ at the knees and 1+ at 
the ankles.  There was no evidence of any posture 
abnormalities of the lumbar spine or any evidence of fixed 
deformity.  Review of radiographs revealed advanced arthrosis 
of the lumbar spine.  Straight leg raises were negative at 90 
degrees while the veteran was in a sitting position.  The 
assessment was history of lumbar disk surgery and advanced 
degenerative joint disease of the lumbar spine.  The 
orthopedic surgeon expressed the opinion that the veteran's 
Vietnam injuries were not the cause of his later back 
problems.  His arthrosis was diffuse and suggestive of a 
systemic disorder such as Diffuse Idiopathic Skeletal 
Hyperostosis syndrome. 

A June 1998 SSA determination provides that the veteran's 
disability continued.  It identified the primary diagnosis as 
cervical and lumbar disc disease and provided that no 
secondary diagnosis was established.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for the assignment of an initial rating in 
excess of 20 percent from November 1, 1996.  

The private orthopedic surgeon opined that the veteran's 
current symptoms were not the result of his Vietnam injuries.  
Even disregarding this opinion, the remainder of the private 
orthopedic surgeon's February 1997 correspondence shows that 
the veteran's service-connected low back disability did not 
result in severe limitation of range of motion (see 38 C.F.R. 
§ 4.71a, Plate V), severe intervertebral disc syndrome with 
little intermittent relief, listing of whole spine to 
opposite side, positive Goldthwaite's sign, narrowing of 
joint space, or abnormal mobility on forced motion.  Thus an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Codes 5292, 5293 or 5295.  

The preponderance of the evidence dated during this appeal 
period is also negative for any indication that DeLuca 
factors resulted in symptoms comparable to the manifestations 
required by a 40 percent evaluation, as set forth in 
Diagnostic Code 5292.  The relevant competent medical 
evidence fails to show additional limitation of the veteran's 
low back by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  Thus, even with consideration of 
the DeLuca factors, the veteran's low back disability does 
not warrant a 40 percent evaluation for this period of time.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet App at 202.

The Board recognizes the 1998 SSA determination that the 
veteran continued to be disabled.  The SSA determination 
refers only to cervical and lumbar disc disease, denoting 
that the veteran's service-connected low back disability was 
a greater cause of his disability than it had been 
previously.  The objective medical evidence cited above, 
however, nevertheless fails to show that the veteran's 
service-connected low back disability warrants an evaluation 
in excess of 20 percent for this time period.  

Turning to the veteran's claim for the assignment of an 
initial rating in excess of 40 percent from October 19, 1998, 
the report of an October 1998 VA spine examination provides 
that the veteran reported that he underwent a two-level 
diskectomy in the lumbar spine approximately two years 
earlier.  He said that it produced considerable relief of his 
symptoms; however, many of his lower back problems persisted.  

The veteran complained of lower back discomfort, exacerbated 
by activity, prolonged sitting posture, and prolonged 
standing.  The discomfort was both paravertebral and midline 
at about the level of L4-5.  There was some radiation to the 
buttocks.  The veteran noted numbness of the right lower 
extremity from the knee distally.  This included the 
anterior, posterior, medial and lateral aspects of the limb.  
The veteran was on a variety of analgesic and anti-
inflammatory medications.  The veteran was on conservative 
measures now for his lower back discomfort.  The veteran 
stated that he experienced flare-ups with weather changes 
and, more significantly, exacerbation of discomfort with 
prolonged seated posture or prolonged ambulation.  The 
veteran did not use a brace or cane.  

The veteran had extension to zero degrees and forward flexion 
to approximately 30 degrees.  There was moderate 
paravertebral spasms on both sides.  Lateral bending was 
approximately to 10 degrees and lateral rotation was to 
approximately 10 degrees to both sides.  In the seated 
position, the veteran had normal reflexes at the knees, and 
diminished reflexes of both ankles.  Straight leg raising 
test in the seated position produced no discomfort.  Straight 
leg testing in the supine position was negative up to 70 
degrees.  

Radiographic examination was remarkable for hypertrophic non-
marginal syndesmophytes at L2-3 and L3-4.  The veteran had 
severe disk space loss at L5-S1 and moderately severe at L4-
5.  There were moderate facet hydrotropic changes at these 
levels.  

The diagnosis was that the veteran had marked lumbar 
spondylosis and had undergone a previous diskectomy, 
presumably at L5-S1 and L4-5.  He had loss of disk height, 
especially at L5-S1 and facet hypertrophic changes at these 
levels.  He had marked non-marginal syndesmophytes.  
Sacroiliac joints were unremarkable.  The appearance 
suggested an osteoarthropathy such as Reiter's syndrome, or 
psoriatic arthritis, but it might simply represent a 
variation of dish (sic).  The examiner opined that the 
veteran's lumbar spondylosis was likely to be disabling to 
the extent that it would limit his capacity to ambulate for 
prolonged distances.  He would find it difficult to assume a 
seated posture for intervals greater than one-half hour 
without changing position.  He also found it impossible to 
perform activities which required bending, kneeling, stooping 
or squatting.  

VA treatment records dated in 2002 and 2003 relate that the 
veteran rated his pain as a 1 or a 2 on a scale from 1 to 10.  
VA treatment records dated in 2003 relate that the veteran 
had received a steroid injection and used a TENS unit.  

The report of a May 2005 VA examination provides that the 
claims file was carefully reviewed.  The veteran currently 
complained of pain that radiated into the hips and up the 
spine, stiffness in the low back and weakness.  He described 
the pain as a constant sharp low back pain, rated 8 out of 
10.  Flare-ups occurred during sleep with movement, bending, 
twisting and squatting, which increased the pain to 10+, 
lasting 2-3 hours until medications took effect or position 
changes provided relief.  The veteran said that the pain 
never went below an 8.  The veteran estimated additional 
limitation of motion or functional impairment of 100 percent 
during flare-ups.  

The veteran did not use a back brace and did use a cane or 
walker occasionally.  He could walk about 50 yards over a 4-5 
minute period.  The veteran sometimes needed help to dress, 
especially with shoes and socks, and sometimes needed help 
with toileting.  He had no recreational activities and when 
driving had to stop every 30 minutes or so to relieve 
numbness in his legs.  The veteran had worked as a truck 
driver and a warehouse worker.  

On physical examination, the veteran stood in a position of 
forward flexion of -10 degrees.  He was not ankylosed but it 
was just more comfortable for him to stand that way.  He was 
able to extend his back.  He walked with an antalgic gait.  
Range of motion of the thoracic lumbar spine was forward 
flexion from -10 to 24 degrees; extension from -10 to 6 of 30 
degrees; lateral flexion bilaterally from zero to 10 of 30 
degrees; and lateral rotation from zero to 10 of 30 degrees.  
There was no additional limitation of motion with five 
repetitions.  The veteran complained of pain at the end point 
of range of motion.  Although the pain was constant, it would 
increase to the point that he would have to stop.  He 
complained of frequent muscle spasms.  He was unable to heel 
and toe walk or squat.  

The veteran had diminished sensation to light touch.  
Patellar reflexes were 2+ and ankle reflexes were 1+.  He had 
normal volitional control of his bowels and bladder.  
Lasegue's sign was positive on the left at 20 degrees and on 
the right at 45 degrees.  

The veteran had experienced no episodes of incapacitation 
during the past 12 months.  X-rays revealed mild scoliosis 
and degenerative skeletal changes; partial compression of the 
body of T-12, L4 and L3; disk space narrowing at L4-5, L3-4, 
and L5-S1.  No spondylolisthesis or acute osseous 
abnormalities were noted.  The diagnosis was mild scoliosis; 
degenerative skeletal changes; compression fracture T-12, L4 
and L3; and degenerative disc disease at L4-5, L3-4 and L5-
S1. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 40 percent, 
effective October 19, 1998.  

With respect to the old criteria, Diagnostic Code 5292 does 
not provide an evaluation in excess of 40 percent for 
limitation of motion.  The cited VA examination reports do 
not show ankylosis of the lumbar spine and therefore a 50 
percent evaluation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2005).  Similarly, the evidence fails 
to show residuals of a fracture of a vertebra and therefore a 
higher evaluation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2005).  

The cited evidence shows that the veteran's service-connected 
low back disability did not result in little intermittent 
relief with symptoms of pronounced intervertebral disc 
syndrome with demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc.  Thus, a 60 percent evaluation is not 
warranted under Diagnostic Code 5293.  

The Board also finds that the revised spinal rating criteria 
fail to warrant an increased evaluation.  The competent 
medical evidence dated since the effective dates of the 
revisions is negative for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  There is no evidence of chronic orthopedic and 
neurologic manifestations that could be combined for an 
evaluation in excess of 40 percent.  Therefore, a higher 
evaluation is not warranted by application of Diagnostic Code 
5293, as revised effective September 2002.  

The competent medical evidence dated since the effective 
dates of the revisions is negative for unfavorable ankylosis 
of the entire thoracolumbar spine and thus a higher 
evaluation is not warranted under General Rating Formula.  
The evidence is also negative for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months and thus a higher evaluation is not warranted under 
the Incapacitating Episodes Formula.

The preponderance of the evidence dated during this appeal 
period is also negative for any indication that DeLuca 
factors result in symptoms comparable to the manifestations 
required for an evaluation in excess of 40 percent.  The 
relevant competent medical evidence fails to show that pain, 
fatigue, weakness, or lack of endurance following repetitive 
use results in limitation of motion comparable to unfavorable 
ankylosis of the entire thoracolumbar spine.  The most recent 
VA examination found that repetition did not result in 
additional limitation of motion.  Thus, even with 
consideration of the DeLuca factors, the veteran's low back 
disability does not warrant a 40 percent evaluation for this 
period of time.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet App 
at 202.

The Board is aware that the RO declined to refer the 
veteran's case for an extra-schedular evaluation.  The Board 
agrees that there is no evidence of any unusual or 
exceptional circumstances that would place the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
There is no evidence that the veteran's service-connected low 
back disability results in frequent periods of 
hospitalization.  There is no evidence that the veteran's 
service-connected low back disability, by itself, results in 
marked interference with employment greater than the levels 
contemplated by the current schedular evaluations.  Again, 
the SSA decisions refer to other conditions in addition to 
the veteran's service-connected low back disability.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation for lumbar spondylosis, post-operative 
diskectomy L5-S1 and L4-5, in excess of 20 percent from 
October 23, 1990, is denied.

An initial evaluation for lumbar spondylosis, post-operative 
diskectomy L5-S1 and L4-5, in excess of 20 percent from 
November 1, 1996, is denied,

An initial evaluation for lumbar spondylosis, post-operative 
diskectomy L5-S1 and L4-5, in excess of 40 percent from 
October 19, 1998, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


